02/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0349


                                      DA 21-0349
                                   _________________

SESSEL SAGORIN, as successor to
interest to YELLOWSTONE LODGING, LLC,

             Plaintiff and Appellant,

      v.

SUNRISE HEATING AND COOLING, LLC,
EXCELLENCE HEATING & COOLING, LLC,
BRIAN MEDRAIN, ZACK NELSON, DAIKIN
NORTH AMERICA, LLC, DAKIN APPLIED
                                                                   ORDER
AMERICAS, INC., THERMAL SUPPLY, INC.,
LATERAL ELECTRICAL SERVICES, INC,
AMERICAN EXPRESS COMPANY, LESLIE
JONGBERG III, d/b/a MONTANA MOBILE
MOUNTAIN COOLING SERVICES, DOUG'S
CONSTR. AND REPAIR, INC., CHRIS BAKER,
JAMIE WRIGHT, TRAVIS JORDAN, SCOTT
PHELAN, ESQUIRE INTERMOUNTAIN LAW,
LLC, and DODD LAW FIRM, P.C.,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Sessel Sagorin, to all counsel of
record and to the Honorable Peter B. Ohman, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  February 2 2022